EX-10 6 ex1020.htm

Exhibit 10.20

CONSULTING AGREEMENT

          THIS CONSULTING AGREEMENT ("Agreement") is entered into as of this
24th day of January, 2000, by and between LabOne, Inc., a Missouri corporation
(the "Company") and ROBERT D. THOMPSON, an individual (the "Consultant");

W I T N E S S E T H:

          WHEREAS, Consultant announced his resignation as Executive Vice
President, Chief Operating Officer, Chief Financial Officer and a Director of
the Company as of January 21, 2000; and

          WHEREAS, in order to provide continuity in the financial and business
affairs of the Company (the "Business") during the period that the Company is
seeking to recruit, secure and train a new Chief Operating Officer and Chief
Financial Officer, the Company wishes to retain Consultant and Consultant and is
willing to serve the Company in accordance with the terms and conditions of this
Consulting Agreement;

          NOW, THEREFORE, the Company and Consultant hereby agree as follows:

          1.           Engagement of Consultant. The Company hereby engages
Consultant to consult and assist the Company in the Business, and Consultant
hereby accepts such engagement from the Company, upon the terms and conditions
herein set forth. The Company shall have no control over the methods used by
Consultant in performing services hereunder. Consultant shall be treated for all
federal and state income and employment tax and other purposes as an independent
contractor and not as an employee of the Company. To the extent that Consultant
shall be treated as an employee of the Company, and as a consequence the Company
incurs additional tax or other costs and liabilities, Consultant shall reimburse
the Company for the amount of such additional taxes and other costs and
liabilities.

          2.           Performance of Services. During the Term (as hereinafter
defined) of this Agreement, Consultant shall assist the Company by providing
such selected services in connection with the Business as may be reasonably
requested by the President and Chief Executive Officer of the Company, including
without limitation services and advice in connection with the Company's clinical
operations, pending business opportunities and pending acquisitions. Consultant
shall also provide such depositions and testimony as may be requested by the
President and Chief Executive Officer in connection with any litigation in which
the Company may be involved relating to the Business. Consultant shall perform
such services faithfully, diligently and competently to the best of his ability,
and shall devote a reasonable part of his business time and attention to the
affairs of the Company and its affiliates, at times mutually agreed upon;
provided, however, that the amount of services to be provided by Consultant
shall be consistent with Consultant's activities as President and Chief
Executive Officer of Epitope, Inc. and shall in no event exceed ten (10) hours
per week .

          3.           Term. The term ("Term") of this Agreement shall commence
on the date hereof and shall continue through April 23, 2000.

          4.           Compensation. In consideration for Consultant's
performance of services under this Agreement, the Company shall pay Consultant
compensation at the rate of $300 per hour. Consultant shall provide to the
Company, not more frequently than bi-weekly, written accountings of his hours
expended in performing services for the Company hereunder and the nature of such
services. Payment for such services shall be made to Consultant by the Company
promptly following the Company's receipt of such accountings.

          5.           Reimbursement of Expenses. The Company shall promptly
reimburse Consultant for reasonable expenses incurred by him in connection with
the performance of his consulting services under this Agreement, subject to the
receipt by the Company of acceptable substantiation of such expenses.

          6.           Successors and Assigns. The rights and obligations of the
parties under this Agreement shall inure to the benefit of and be enforceable by
and binding upon them and their respective successors and assigns, except that
Consultant shall not delegate his duties under this Agreement.

          7.           Miscellaneous.

                      (a)           Entire Agreement. This Agreement constitutes
the full and complete agreement between the parties with respect to the subject
matter hereof and shall not be modified or amended except in a writing executed
by each of them.

                       (b)           Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Kansas.

                       (c)           Counterparts. This Agreement may be
executed in two or more counterparts, all of which shall constitute one and the
same Agreement, and each of which shall be deemed an original.

                       (d)           Waiver. The provisions of this Agreement
may be waived only in a writing signed by the party against whom such waiver is
sought to be enforced. The failure of either party, at any time or times, to
require performance of any provision hereof shall in no manner affect such
party's right to enforce the same provision at a later time. No waiver by either
party of any condition, or the breach of any term, agreement or covenant in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be construed as a further or continuing waiver of any such condition or breach
or waiver of any other condition or breach of any other term, agreement or
covenant of this Agreement.

                      (e)           Attorney's Fees. In any action at law or in
equity between the parties to enforce any of the provisions or rights under this
Agreement, the unsuccessful party shall pay to the successful party all of his,
its or their, as the case may be, costs, expenses and reasonable attorney's fees
incurred therein.

          IN WITNESS WHEREOF, the parties have duly executed this Agreement on
the day and year first above written.

                                                                             
 "Company"

                                                                               
LabOne, Inc.

                                                                 By:        
 /s/ W. Thomas Grant II
                                                                             
 W. Thomas Grant II,
                                                                             
 Chairman, President and
                                                                             
 Chief Executive Officer

                                                                             
 "Consultant"

                                                                             
 /s/ Robert D. Thompson
                                                                               
Robert D. Thompson